Order, Supreme Court, Bronx County (Stanley Green, J.), entered May 14, 1998, denying defendants’ motion to dismiss plaintiffs complaint for failure to state a cause of action, unanimously affirmed, without costs.
The complaint of plaintiff law firm, alleging, inter.alia, that *237the firm changed its position to its detriment by reason of its retainer agreements with the Union and Welfare Fund defendants, sufficiently states a claim for compensation according to the terms of those retainer agreements, notwithstanding the generally applicable rule that a client may discharge its attorney at will and, in so doing, relegate outgoing counsel to recover in quantum meruit for the value of its services (see, Greenberg v Remick & Co., 230 NY 70; Atkins & O’Brien v ISS Intl. Serv. Sys., 252 AD2d 446; Ehrlich v Rebco Ins. Exch., 198 AD2d 58). Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Andrias and Saxe, JJ.